COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 LUIS FERNANDO DORADO,                            §
                                                               No. 08-12-00124-CR
                             Appellant,           §
                                                                  Appeal from the
 v.                                               §
                                                           Criminal District Court No. 1
                                                  §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                  §
                             Appellee.                          (TC# 20110D04222)
                                                  §


                                MEMORANDUM OPINION

       Pending before the Court is Luis Fernando Dorado’s motion to dismiss this appeal pursuant

to Rule 42.2(a) of the Texas Rules of Appellate Procedure. As required by that rule, the

withdrawal of the notice of appeal is signed by Appellant. Further, the Clerk of this Court has

forwarded a duplicate copy of the written withdrawal to the clerk of the trial court. Because

Appellant has established compliance with the requirements of Rule 42.2(a), we grant the motion

and dismiss the appeal.


May 16, 2012
                                                      CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)